Citation Nr: 0332070	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  00-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for dermatomycosis 
and otitis externa.

2.  Entitlement to service connection for a heart disorder 
with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On April 30, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain the veteran's medical records 
from Univera Health Care, 120 Gardenville 
Parkway, West Seneca, NY  14224, for the 
period from 1990 to the present.  
  
2.  Upon completion of the above 
development, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA medical 
examination by a cardiologist for the 
purpose of determining the diagnosis and 
etiology of any cardiovascular disorders.  
The veteran's claims folder is to be 
furnished to the examiner prior to any 
evaluation of the veteran.  It is 
requested that the examining physician 
offer an opinion, with full supporting 
rationale, as to the following:  (a) what 
are the current diagnoses of any existing 
cardiovascular disability and when did 
each have its onset; (b) was the Grade I 
systolic murmur noted on the veteran's 
separation examination of any clinical 
significance; (c) is it at least as 
likely as not that any currently 
diagnosed cardiovascular disease had its 
onset in service? 

3.  Additionally, the veteran is to be 
afforded a VA dermatology examination for 
the purpose of determining the current 
severity of his serviced-connected 
dermatomycosis.  The veteran's claims 
folder is to be furnished to the examiner 
prior to any evaluation of the veteran.  
The examiner is asked to note the 
location of any exfoliation, exudation or 
itching; whether there is constant 
exudation or itching, an extensive number 
of lesions, or marked disfigurement; and 
whether there is shown to be ulceration 
or extensive exfoliation or crusting, 
systemic or nervous manifestations, or 
exceptional repugnance.  As to any 
involvement of the head, face or neck, 
the examiner should describe the size and 
location of any scarring or lesions and 
whether such scarring or lesions are 
slightly, moderately or severely 
disfiguring.  In accord with the revised 
rating criteria, the examiner should 
specifically specify the percentage of 
the entire body (e.g. 5 percent, 20 
percent, 40 percent) covered by the 
service-connected skin disability, and 
provide information regarding the level 
of systemic therapy shown by the evidence 
in the past 12-months (e.g., no more than 
topical therapy, intermittent systemic 
therapy such as corticosteroids, nearly 
constant systemic therapy).  The examiner 
should note whether there is any 
limitation of function of any body part 
affected by the service-connected skin 
disability.  If coexisting, non service-
connected dermatological conditions 
exist, the examiner should distinguish 
such pathology from that attributable to 
the service-connected dermatomycosis; if 
this is not practically possible, the 
examiner should so state. 

4.  The veteran should also be afforded 
an examination of his ears.  The examiner 
should set forth all diagnoses referable 
to the veteran's ears, exclusive of 
hearing loss.  The examiner should list 
those symptoms and findings referable 
solely to otitis externa as opposed to 
any co-existing but unrelated disability.

5.  Ensure that the veteran is given 
adequate notice of any scheduled 
examination, which includes advising him 
of the consequences of failure to report 
for a scheduled examination.  Ensure also 
that a copy of any examination notice 
sent to the veteran is furnished to his 
representative.  A copy of all 
notifications must be associated with the 
claims folder.  If the veteran fails to 
report for an examination, this should be 
documented in the claims folder.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





